Citation Nr: 0509633	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic myelocytic 
leukemia (CML), to include as due to exposure to herbicides 
in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to June 
1955 and from December 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There are no complaints, findings, treatment, or 
diagnosis of chronic myelocytic leukemia (CML) in the 
veteran's service medical records (SMRs).

3.  It has not been shown by credible competent evidence that 
the veteran's chronic myelocytic leukemia (CML) was present 
in service or within the first year following separation from 
service, or is otherwise related to the veteran's service.


CONCLUSION OF LAW

Chronic myelocytic leukemia (CML), was not incurred or 
aggravated as a result of exposure to herbicides during 
service and was not manifested to the requisite degree within 
one year following separation from service; nor may it be 
presumed that this claimed disability was incurred or 
aggravated as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2002 rating decision, an October 
2002 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in January 2005, notice 
thereof in February 2005, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in a May 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in May 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and private 
treatment records.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may also be granted for 
leukemia if it is manifested to a degree of 10 percent within 
one year following separation from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).   
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that the medical evidence of record 
characterizes the veteran's medical condition as chronic 
myelocytic leukemia.  The Board will initially address the 
issue of service connection for chronic myelocytic leukemia.  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A.     § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

The medical evidence of record shows that the veteran does 
not have a condition enumerated as a presumptive disability.  
The medical evidence purports that the veteran has chronic 
myelocytic leukemia; however, the regulations provide for 
presumptive service connection only for chronic lymphocytic 
leukemia.  

Regulations do not provide for presumptive service connection 
for chronic myelocytic leukemia based on exposure to 
herbicides during active service.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his chronic myelocytic leukemia, is 
etiologically related to exposure to herbicide agents.

Moreover, there is no basis for a direct service connection 
claim.  The service and the initial post service medical 
records are silent regarding the presence of chronic 
myelocytic leukemia.  The veteran himself indicates that his 
chronic myelocytic leukemia did not begin until September 
2001, more than 30 years after separation from service.  
Further, there is no competent medical evidence of record 
that establishes a nexus between service and his current 
chronic myelocytic leukemia.

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for chronic myelocytic leukemia, on a direct basis 
and a presumptive basis, including due to exposure to 
herbicide agents in service while serving in Vietnam.

Accordingly, the preponderance of the evidence is against the 
veteran's chronic myelocytic leukemia being service 
connected.  The evidence is not in equipoise; therefore, the 
veteran is not entitled to the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
that the veteran's chronic myelocytic leukemia was not 
incurred in, or caused or aggravated by, his military 
service.  Further, the Board finds that neither may the 
veteran's chronic myelocytic leukemia be presumed to have 
been caused by, or related to, his military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

The Board acknowledges the veteran's contentions regarding 
the effect of service on his present health.  However, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 495.  
The appeal is denied.


ORDER

Service connection for chronic myelocytic leukemia (CML) is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


